Citation Nr: 1754004	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  08-02 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee degenerative arthritis.  

2.  Entitlement to a rating in excess of 20 percent for right knee status post medial meniscus tear.   

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran had active service in the Navy from June 1964 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued the previous assignments of 10 percent disability ratings for the Veteran's left and right knee disabilities.

Procedurally, an April 2016 Board decision awarded the Veteran 20 percent ratings for his left and right knee disabilities and remanded the TDIU claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In February 2017, the CAVC partially vacated the Board's decision and remanded the knee claims for additional development.  The knee claims were further remanded by the Board in September 2017, as set forth in greater detail below.  All three matters have since been returned to the Board for appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's claims.  

In this regard, the Board notes that the Veteran's knee claims were most recently remanded in September 2017.  At that time, the Board found that a March 2015 VA examination was inadequate for its failure to assess the impact of pain medication on the Veteran's tested range of motion.  Thus on remand, the RO was instructed to contact the Veteran to obtain specific information pertaining to his medication use prior to the examination.  Thereafter, an addendum opinion regarding the potential impact of the Veteran's medication on his bilateral range of motion was to be obtained.  

Although the Veteran was contacted in September 2017 regarding the noted medication use, the letter was sent to a PO Box located in Knoxville, Tennessee, which has previously yielded returned mail.  

Accordingly, the Board does not find that there has been substantial compliance with its September 2017 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  At this time, the RO must confirm the Veteran's address and provide additional opportunity for him to reply with the requested information regarding his medication use.  Following the Veteran's response, a VA addendum opinion may be obtained.  

Determination of the above claims will directly impact the Veteran's TDIU claim, as well, such that the issues are all inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  As such, remand of the above-mentioned claims necessitates remand of the TDIU claim, as well.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and his representative to confirm his current address.  VA's records must be updated to reflect the Veteran's current address.  All efforts to confirm the Veteran's address must be documented in the record.

2.  Obtain from the Veteran specific information regarding the medication he consumed prior to the March 2015 VA examination.  Please note, in March 2015 the examiner observed that the Veteran's pain was only partially relieved by ceasing aggravating activity, self-imposed rest, and/or avoidance or use of a recliner with knee elevated and analgesic chronic narcotic medication.  

3.  Upon the Veteran's response, obtain a VA addendum opinion pertaining to the Veteran's knee claims.  The VA examiner must address the following:

a. During the March 2015 examination, did pain medication impact the Veteran's range of motion for both his right and left knee?  Address whether pain medication allowed the Veteran to experience a broader, "pain-free" range of motion in his knees than possible without medication.

A complete medical rationale must be provided for any opinion expressed.

4.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




